Citation Nr: 0734911	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-02 511	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 2004 rating determination by the above, Regional 
Office (RO) that, in part, denied service connection for 
hepatitis C.

As originally developed for appeal, the veteran's claim 
included the issue of entitlement to service connection for 
post traumatic stress disorder (PTSD), which was granted in 
November 2004.  Since service connection for PTSD has been 
established, that issue is moot, and is no longer before the 
Board.  


FINDING OF FACT

Hepatitis C was not shown to be present in service or until 
many years after service, and there is no persuasive medical 
nexus evidence of record otherwise etiologically linking this 
condition to military service, including the various risk 
factors alleged.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is imperative to note that the risk factors for hepatitis 
C include intravenous (IV) drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  Veterans Benefits 
Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 
30, 1998).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


Factual Background and Analysis

With the above criteria in mind, the Board notes that 
hepatitis C was not actually diagnosable as such until well 
after the veteran's period of service, in 1989 when an 
antibody test became available.  See VBA Letters 98-35 (April 
8, 1998) and 98- 110 (November 30, 1998).  Even so, service 
medical records (SMRs) are devoid of any exposure to risk 
factors, nor do they contain any treatment for symptoms 
associated with what is now known as hepatitis C; and 
consequently, do not affirmatively establish that the claimed 
disability had its onset during military service.  The 
veteran's military service ended in June 1968.  

The veteran filed his claim for hepatitis C in June 2003.  At 
that time he completed a questionnaire, specifically denying 
any of the risk factors associated with hepatitis including 
sharing toothbrushes or razors.  

Evidence shows he was initially diagnosed as having hepatitis 
C in March 2002.  It appears, however, that the veteran was 
not symptomatic at the time hepatitis was found, but rather 
blood work accomplished for other medical purposes resulted 
in the initial discovery.  The examiner noted the veteran had 
no obvious behavioral risk factors, but did not otherwise 
provide an opinion regarding possible causation.  

While the Board is certainly aware of the fact that it may 
and often does take many years from the time of initial 
infection until the time that symptoms may be sufficient to 
cause an individual to seek diagnostic testing, the fact 
remains that the veteran first tested positive for hepatitis 
C infection some 34 years after he was separated from 
service.  This leaves a significant gap between service 
separation and the initial confirmation of the disability, 
with no clinical support for acute or inferred manifestations 
or continued symptoms.  Evidence of a prolonged period 
without medical complaint can be considered as a factor, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, 
the record is negative for a medical opinion linking the 
claimed hepatitis C to military service.  See Hickson, supra.  

In his formal claim, the veteran asserted inoculations during 
military service by air injection gun as his sole risk 
exposure.  In support of this contention he has submitted 
excerpts from internet websites that discuss the associated 
risk factors and the prevalence of hepatitis C infection in 
U.S. veterans compared with the population in general.  These 
materials collectively indicated that hepatitis C infection 
rates were much higher in U.S. veterans, than in the U.S. 
population in general.  It was also reported that after 
accounting for known risk factors, there was no association 
with jet gun injection inoculations used during military 
service, and hepatitis C infections.  Instead any possible 
transmission of hepatitis C happened in isolated 
circumstances or on a small scale.  The veteran also referred 
to a VBA Fast Letter 04-13, issued in June 2004 (June 29, 
2004), noting that despite the lack of any scientific 
evidence to document transmission of the hepatitis C virus 
with airgun injectors, it was "biologically plausible."  

This evidence, at best, merely raises the remote possibility 
that giving inoculations by means of a vaccination gun has 
been identified as a risk factor for hepatitis C. The 
evidence is simply "too general and inconclusive" to make a 
link more than speculative or to outweigh the specific 
medical evidence in this case.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  Thus, it does not suffice to grant the 
claim.  

More recently, the veteran has asserted that he may have 
contracted hepatitis C from sharing razors with another 
serviceman who also developed hepatitis C and died from it in 
July 2003.  SMRs however, do not support this contention.  
Nevertheless, in response to this information, the RO 
attempted to obtain this serviceman's claims file in order to 
corroborate the veteran's reports of exposure to hepatitis C, 
but these efforts were largely unsuccessful.  In this regard, 
although the veteran may very well have shared razors in 
service, exposure to blood alone without evidence of exposure 
to contaminated blood is not a risk factor.  The Board cannot 
grant the veteran service connection for hepatitis C 
infection on the basis of speculation.  There simply is no 
clear evidence showing that the veteran's hepatitis C 
infection was actually incurred during active military 
service from 1965 to 1968.  Thus, the competent evidence in 
this case does not provide a basis for favorable action on 
the veteran's claim.  

Although the veteran reports very consistently and credibly 
that he has led a life which is essentially free of the known 
and most common risk factors for hepatitis C infection, and 
that he strongly feels that the most likely sources for his 
infection were either air injection inoculations or shared 
razors during service, the evidence supporting such a finding 
is entirely speculative in nature.  Moreover, though he is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medicine or science, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1991) (holding that a lay witness can provide 
an "eye-witness" account of visible symptoms, but cannot 
offer evidence that requires medical knowledge, such as 
causation or etiology of a disease or injury.)

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his service connection 
claim; however, given the facts of this case a VA examination 
is not required.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

In this case, a medical opinion is not necessary to decide 
the claim, in that any such opinion could not establish the 
existence of the claimed service incurrence nor provide 
evidence of a past event.  Because the evidence of record is 
sufficient to make a decision on the claim, VA is not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a current disability and 
an indication of a causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

For the reasons stated above, the preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in July 2003 and October 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


